Order filed February 24, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00660-CV
                                 ____________

       MICHAEL SILBERSTEIN, INDIVIDUALLY, MICHAEL R.
    SILBERSTEIN, LTD, MAGIC HOMES INVESTMENTS, LTD AND
               ANNETTE SILBERSTEIN, Appellant

                                         V.

 TRUSTMARK NATIONAL BANK F/K/A REPUBLIC NATIONAL BANK,
                       Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 11-DCV-190480


                                      ORDER

        The reporter’s record in this case was due December 17, 2015. See Tex. R.
App. P. 35.1. On January 20, 2015, this court granted the court reporter, Mindy R.
Hall, her first request for an extension of time to file the record until February 20,
2015.    On February 18, 2015, Mindy R. Hall filed a second request for an
extension of time to file the record until March 22, 2015.          The request is
GRANTED and we issue the following order.

       We order Mindy R. Hall, the court reporter, to file the record in this appeal
on or before March 22, 2015. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
If Mindy R. Hall does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                  PER CURIAM